64183: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64183


Short Caption:PARADISE HARBOR PLACE TRUST VS. SELENE FINANCEClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A675032Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:07/29/2014How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantParadise Harbor Place TrustMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentSelene Finance, LPChristopher L. Benner
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Dana Jonathon Nitz
							(Wright, Finlay & Zak, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37554: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/10/2013Filing FeeFiling fee due for Appeal.


10/10/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.13-30255




10/10/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-30257




10/14/2013Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.13-30530




10/14/2013Filing FeeE-Payment $250.00 from Michael F. Bohn


10/14/2013MotionFiled Emergency Motion For Injunction Pending Appeal.13-30683




10/15/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement due:  20 days.13-30709




10/17/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-31161




10/17/2013Notice/IncomingFiled Notice of Appearance (Dana Jonathon Nitz, Esq. and Christopher L. Benner, Esq. of the law firm of Wright, Finlay & Zak, LLP appearing on behalf of Respondent Selene Finance LP.).13-31258




10/17/2013Order/ProceduralFiled Order Granting Temporary Injunction. We temporarily enjoin any foreclosure sale concerning the subject property, pending further order of this court. Respondent shall have until October 29, 2013, to file and serve any opposition to appellant's motion for an injunction. Appellant shall have until November 7, 2013, to file and serve any reply to respondent's opposition.13-31283




10/29/2013MotionFiled Opposition to Emrgency Motion for Injunction Pending Appeal.13-32517




10/30/2013Docketing StatementFiled Docketing Statement.13-32637




11/06/2013MotionFiled Reply to Opposition to Emergency Motion for Injunction Pending Appeal.13-33386




11/18/2013Order/ProceduralFiled Order Granting Injunction. We enjoin any foreclosure sale concerning the subject property pending further order of this court.13-34610




01/17/2014Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.14-01740




01/21/2014Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/27/13. To Court Reporter: Maria Garibay.14-02054




02/13/2014MotionFiled Stipulation Extending the Date to File Appellant's Opening Brief.14-04892




02/13/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Opening Brief due: February 28, 2014.14-04898




03/03/2014BriefFiled Appellant's Opening Brief.14-06778




03/03/2014AppendixFiled Joint Appendix Volume 1.14-06846




03/03/2014AppendixFiled Joint Appendix Volume 2.14-06847




03/03/2014AppendixFiled Joint Appendix Volume 3.14-06848




03/03/2014AppendixFiled Joint Appendix Volume 4.14-06849




03/26/2014MotionFiled Stipulation Extending the Date to File Respondent's Answering Brief.14-09660




03/26/2014Notice/OutgoingIssued Notice Stipulation Approved.  Answering Brief due:  April 28, 2014.14-09664




04/25/2014MotionFiled Second Stipulation Extending the Date to File Respondent's Answering Brief.14-13501




05/05/2014Order/ProceduralFiled Order Granting Motion for Extension of Time.  Answering Brief due:  May 27, 2014.14-14463




05/23/2014BriefFiled Selene Finance, LP's Answering Brief.14-17006




05/23/2014Other Incoming DocumentFiled Selene Finance, LP's Addendum to Answering Brief, Volume I.14-17013




05/23/2014Other Incoming DocumentFiled Selene Finance, LP's Addendum to Answering Brief, Volume II.14-17014




05/23/2014Other Incoming DocumentFiled Selene Finance, LP's Addendum to Answering Brief, Volume III.14-17015




06/04/2014MotionFiled Motion to Strike Respondent's Addendums to Answering Brief.14-18111




06/23/2014BriefFiled Appellant's Reply Brief.14-20618




06/23/2014Case Status UpdateBriefing Completed/To Screening.


06/30/2014Order/ProceduralFiled Order Denying Motion to Strike.14-21282




07/29/2014Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral Argument. Oral argument will not be scheduled in this appeal, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.14-24693




07/29/2014Case Status UpdateSubmitted for Decision.


11/14/2014Order/DispositionalFiled Order Vacating, Reversing, and Remanding.  "VACATE the portion of the order dissolving the preliminary injunction, REVERSE the portion of the order granting summary judgment, AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  fn2[The injunction imposed by our November 18, 2013, order is vacated.]  SNP14-JH/MD/MC14-37554